Citation Nr: 1031727	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  08-27 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

Entitlement to an initial compensable rating before November 24, 
2008, and an initial rating higher than 10 percent from November 
24, 2008, for degenerative joint disease of the thoracolumbar 
spine (formerly diagnosed as low back pan with osteoarthritis).

(The claim of entitlement to travel expenses, namely, lodging and 
subsistence, in connection with vocational rehabilitation under 
Chapter 31 of Title 38 of the United States Code is the subject 
of a concurrently but separately issued Board decision.)



ATTORNEY FOR THE BOARD

Russell P. Veldenz





INTRODUCTION

The Veteran, who is the appellant, served on active duty for 
training from May 1999 to August 1999.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in November 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

During the pendency of the appeal, in February 2009, the RO 
increased the rating for degenerative joint disease of the 
thoracolumbar spine to 10 percent, effective November 24, 2008, 
the date of a VA examination.  The Veteran continued his appeal 
for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In a rating decision in January 2009, the RO denied the claim of 
service connection for a lumbar vertebrae chip and granted an 
initial rating of 10 percent for cervical strain.  Although the 
Veteran filed a notice of disagreement with the RO's 
determination, after the RO issued a statement of the case, the 
Veteran did not perfect the appeal by filing a substantive 
appeal.  For this reason, the claims are not in appellate status 
and the Board does not have jurisdiction to review the claims. 


FINDINGS OF FACT

1.  From the effective date of service connection to November 24, 
2008, degenerative joint disease of the thoracolumbar spine was 
manifested by pain with flexion to 90 degrees and a combined 
range of motion of 240 degrees without abnormal gait, spinal 
contour, or vertebral body fracture with loss of 50 percent or 
more in height, objective neurological abnormality, or 
incapacitating episodes. 




2.  From November 24, 2008, degenerative joint disease of the 
thoracolumbar spine is manifested by flexion greater than 60 
degrees but not greater than 85 degrees and the combined range of 
motion of the lumbar spine is greater than 120 degrees; there is 
no muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour due to scoliosis, 
reversed lordosis, or abnormal kyphosis, objective neurological 
abnormality, or incapacitating episodes.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5242, 5243 (2009)


CONCLUSIONS OF LAW

1.  Before November 24, 2008, the criteria for a compensable 
rating for degenerative joint disease of the thoracolumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 
(2009).

2.  From November 24, 2008, the criteria for an initial rating 
higher than 10 percent for degenerative joint disease of the 
thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5242, 5243 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  






Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  








The RO provided pre-adjudication VCAA notice by letter, dated in 
February 2007, on the underlying claim of service connection.  

Where, as here, service connection has been granted and the 
initial disability ratings have been assigned, the claim of 
service connection has been more than substantiated, the claim 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Once the claim of service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision rating the disability does 
not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) 
is no longer applicable in the claim for initial higher ratings 
for degenerative joint disease of the thoracolumbar spine.  
Dingess, 19 Vet. App. 473, 490; Dunlap v. Nicholson, 21 Vet. App. 
112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008).


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, records from private medical caregivers, and 
afforded the Veteran VA examinations in October 2007, in November 
2008, and in February 2010.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Facts

In a rating decision in November 2007, the RO granted service 
connection for degenerative joint disease of the thoracolumbar 
spine (low back pain with osteoarthritis) secondary to service-
connected pes planus disability, and assigned a noncompensable 
rating.  

While on appeal in a rating decision in February 2009, the RO 
increased the rating to 10 percent, effective November 24, 2008, 
the date of a VA examination. 

In April 2006, a private chiropractor, Dr. S.V.D., evaluated the 
Veteran who complained of mid to low back pain.  The pertinent 
findings were tightness and tenderness and flexion was to 90 
degrees, extension was to 20 degrees, left and right rotations 
were to 30 degrees, and left and right lateral flexions were to 
20 degrees.  The combined range of motion was 210 degrees 
(90 + 20 + 30 + 30 + 20 + 20 = 210).  X-rays showed degenerative 
joint disease of the thoracic and lumbar segments of the spine.

On VA examination in October 2007, the Veteran complained of mid 
to lower back pain and fatigue.  He indicated that his job as a 
warehouse manager required heavy lifting, which caused 
discomfort.  There was no history of hospitalization or surgery.  
The Veteran also described symptoms of pain, especially at night, 
decreased motion, stiffness, weakness, and spasms.  Sitting and 
standing, lifting heavy objects, exercise, and yard work 
exacerbated the symptoms.  The symptoms had a moderate effect on 
chores, shopping, exercise, sports, and recreation, but a mild 
effect on travel and none on his activities of daily living such 
as feeding or bathing.  It was noted that the Veteran had missed 
1 day of work every two weeks because of pain and fatigue.  There 
were no symptoms in the lower extremities.  And the Veteran 
estimated he is able to walk one to three miles.



On physical examination, the Veteran had no spasm, atrophy, 
guarding, tenderness, or weakness.  Flexion was 90 degrees, 
extension to 20 degrees, left lateral flexion to 30 degrees, 
right lateral flexion to 40 degrees and bilateral lateral 
rotation of 30 degrees.  The combined range of motion was 240 
degrees 
(90 + 20 + 30 + 40 + 30 + 30 = 240).  There was no additional 
loss on repetitive use.  He did have painful motion.  There was 
no abnormal curvature of the spine.  Posture and gait were 
normal.  The lower extremities did not reveal any motor, reflex, 
or sensory deficits.

On VA examination on November 24, 2008, the Veteran complained of 
stiffness and pain, but he had not experience any incontinence or 
neurological problems in the lower extremities.  The Veteran was 
able to walk at least a quarter of a mile, but not a mile.  On 
physical examination, there were no spasms, atrophy, guarding, 
tenderness, weakness, or pain with motion.  Posture was normal 
and symmetrical without abnormal spinal curvature.  The lower 
extremities had normal motor, reflex, and sensory function.  
There was no thoracolumbar ankylosis.  Flexion was to 80 degrees.  
Extension was to 20 degrees.  Bilaterally, lateral flexion was to 
20 degrees.  Bilateral rotation was 25 to degrees.  In all 
instances, the Veteran experienced pain only at the end of the 
movement and repetition did not result in any additional loss of 
motion.  The combined range of motion was 190 degrees 
(80 + 20 + 20 + 20 + 25 + 25 = 190).  

On VA examination in February 2010, the Veteran described no 
incapacitating episodes in the previous year which required 
bedrest prescribed by a physician.  Prolonged sitting and 
repetitive bending and lifting activities escalate his back 
symptoms.  His only other associated symptom was recurrent muscle 
spasm without radiating pain or bladder or bowel problems.  The 
Veteran was not limited in his activities of daily living.  He 
can sit a maximum of 45 minutes.  On occasion, the Veteran could 
lift 100 pounds. 




On physical examination, the Veteran could complete a full squat 
and in the squatting position, he could hop several times with 
minimal complaints of back pain.  There was no excessive lordotic 
or kyphotic contour.  The VA examiner did elicit minimal 
tenderness in the mid and lower back region.  Spasm and guarding 
were not present.  The Veteran did not have any postural 
abnormalities, fixed deformities, abnormalities of the back 
musculature, or ankylosis.  Sensory and motor functional and 
reflexes were normal.

Flexion was to 90 degrees.  Extension was to 30 degrees.  
Bilateral lateral flexion was to 30 degrees.  Bilateral rotation 
was to 30 degrees.  Repetition did not result in any additional 
loss of motion or functional loss.  The combined range of motion 
was 240 degrees (90 + 30 + 30 + 30 + 30 + 30 = 240).  The 
examiner noted there were no signs of radiculitis or 
radiculopathy.  

Rating Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155.  
Separate Diagnostic Codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 
(1991).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

When rating a disability of the musculoskeletal system, 
functional loss due to pain, weakened movement, fatigability, and 
pain on movement are factors to be considered.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with 
any form of arthritis, painful motion is factor to be considered.  
38 C.F.R. § 4.59.

Degenerative joint disease and degenerative disc disease are 
rated under either the General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula) or the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (Formula for Rating Intervertebral Disc Syndrome), 
whichever method results in the higher rating.  38 C.F.R. § 4.71, 
Diagnostic Codes 5242 and 5243.

Under the General Rating Formula, any associated objective 
neurologic abnormalities are evaluated separately under an 
appropriate diagnostic code depending on the particular nerve or 
nerve group that is affected.  General Rating Formula, Note (1).

The General Rating Formula provides a 10 percent disability 
rating for forward flexion of the thoracolumbar spine greater 
than 60 degrees, but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height.




Under the General Rating Formula, the criterion for the next 
higher rating, 20 percent, for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a.

For rating purposes, normal forward flexion of the thoracolumbar 
spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, 
left and right lateral flexion are from 0 to 30 degrees, and left 
and right lateral rotation are from 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is to 240 degrees.

The General Rating Formula is applied with or without symptoms 
such as pain, stiffness, or aching in the area of the spine 
affected.

When rating a disability of the musculoskeletal system, 
functional loss due to pain, weakened movement, fatigability, and 
pain on movement are factors to be considered.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). Also with 
any form of arthritis, painful motion is a factor to be 
considered.  38 C.F.R. § 4.59.

Under the Formula for Rating Intervertebral Disc Syndrome, a 10 
percent disability rating is awarded for incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months.  The criteria for a 20 percent 
rating are incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 months.  
38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that an incapacitating 
episode is a period of acute signs and symptoms that requires bed 
rest prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a.


Analysis

A Compensable Rating before November 24, 2008

In April 2006, a private chiropractor reported that the Veteran 
had a combined range of motion of 210 degrees and painful motion. 

On VA examination in October 2007, flexion was to 90 degrees or 
normal and the combined range of motion was 240 degrees or 
normal.  There was no muscle spasm or guarding.  And no 
incapacitating episodes that required bed rest prescribed by and 
treatment by a physician.  The Veteran did have painful motion. 

As the finding of a combined range of motion of 210 degrees by a 
private chiropractor, which would facially supported a 
compensable rating, the Board places greater weight on the 
subsequent VA examination finding of a combined rating of motion 
of 240 degrees, which does not support a compensable rating, 
because the Board can not rely on the accuracy of the finding of 
the private chiropractor, who did not report the method used for 
measuring range of motion, where as under 38 C.F.R. § 4.46, the 
use of a gonimeter in measuring range of motion is essential 
element in ensuring accuracy by VA. 

Although the VA examiner, who conducted the VA examination in 
October 2007, did not specifically refer to the use of a 
goniometer, there is a rebuttal presumption that the VA examiner 
used a goniometer to measure range of motion.  
See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed.Cir.2009) 
(applying the presumption of regularity to VA medical examiners 
in the discharge of their official duties).






As for the findings on VA examination of 90 degrees of flexion 
and a combined rating of 240 degrees, under the General Rating 
Formula, considering such factors as functional loss due to pain, 
weakened movement, fatigability, and painful motion under 38 
C.F.R. §§4.40 and 4.45, as flexion is greater than 85 degrees and 
the combined range of motion was greater than 235 degrees, and in 
the absence of muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, the 
criteria for a compensable rating had not been met.

Also under the General Rating Formula, as there was no evidence 
of objective neurological abnormality, a separate rating for a 
neurological impairment is not warranted. 

Under the Formula Based on Incapacitating Episodes, in the 
absence of evidence of incapacitating episodes, requiring bed 
rest prescribed by a physician, the criteria for compensable 
rating had not been met.

As for painful motion, which was reported by the private 
chiropractor and the VA examination, functional loss due to pain 
is factor in a rating musculoskeletal disability.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also the 
intent of the Rating Schedule is to recognize painful motion as 
productive of disability.  38 C.F.R. § 4.59.  Here, despite 
painful motion, the Veteran has normal range of motion with 
flexion of 90 degrees and the more accurate combined range of 
motion of 240 degrees with no objective neurological 
abnormalities and no incapacitating episodes. 
 
For these reasons, the preponderance of the evidence is against 
the claim for a compensable rating before November 24, 2008. 







A Rating from November 24, 2008

On VA examination of November 24, 2008, flexion was to 80 degrees 
and the combined range of motion was 190 degrees (80 + 20 + 20 + 
20 + 25 + 25).  There was no muscle spasm or guarding.  And no 
incapacitating episodes that required bed rest prescribed by and 
treatment by a physician. 

On VA examination of February 2010, flexion was to 90 degrees and 
the combined range of motion was 240 degrees (90 + 30 + 30 + 30 + 
30 + 30).  There was no muscle spasm or guarding.  And no 
incapacitating episodes that required bed rest prescribed by and 
treatment by a physician. 

Under the General Rating Formula, considering such factors as 
functional loss due to pain, weakened movement, fatigability, and 
painful motion under 38 C.F.R. §§4.40 and 4.45, as flexion is 
greater than 60 degrees, but not greater than 85, and the 
combined range of motion is greater than 120 degrees, and in the 
absence of muscle spasm, guarding, or localized tenderness 
resulting in abnormal gait or abnormal spinal contour, the 
criteria for a rating higher than 10 percent have not been met.

Also under the General Rating Formula, as there was no evidence 
of objective neurological abnormality, a separate rating for a 
neurological impairment is not warranted.

Under the Formula Based on Incapacitating Episodes, in the 
absence of evidence of incapacitating episodes, requiring bed 
rest prescribed by a physician, the criteria for compensable 
rating had not been met. 






The Veteran argues that he has degenerative joint disease in both 
the thoracic and lumbar segments of the spine, suggesting a 
separate rating for each segment of the spine.  Under the General 
Rating Formula, the thoracic and lumbar segments of the spine are 
rated as one disability.  

The Veteran also refers to cervical pain and a vertebral chip in 
the lumbar spine, neither of which is a service-connected 
disability as the RO denied service connection in a rating 
decision in January 2009. 

For the above reasons, the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does have 
the authority to decide whether the claim should be referred to 
the VA Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.  38 C.F.R. § 
3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for a service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.  

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).




In this case, the rating criteria reasonably describe the 
disability levels and symptomatology, which is contemplated by 
the Rating Schedule under the General Rating Formula.  In other 
words, the Veteran does not experience any symptomatology not 
already contemplated by the Rating Schedule.  

As the disability picture is contemplated by the Rating Schedule, 
the assigned schedular ratings are, therefore, adequate.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial compensable rating for degenerative joint disease of 
the thoracolumbar spine before November 24, 2008, is denied. 

An initial rating higher than 10 percent for degenerative joint 
disease of the thoracolumbar spine from November 24, 2008, is 
denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


